
	
		II
		109th CONGRESS
		1st Session
		S. 71
		IN THE SENATE OF THE UNITED STATES
		
			January 24, 2005
			Mr. Inouye introduced the following bill; which was read twice and referred to the Committee on Finance
		
		A BILL
		To amend title XVIII of the Social Security Act to provide for patient protection by establishing
			 minimum nurse staffing ratios at certain Medicare providers, and for other
			 purposes.
	
	
		
			1.
			Short title
			This Act may be cited as the Registered Nurse Safe Staffing Act of 2005.
		
			2.
			Findings
			Congress makes the following findings:
			
				(1)
				There are hospitals throughout the United States that have inadequate staffing of registered nurses
			 to protect the well-being and health of the patients.
			
				(2)
				Studies show that the health of patients in hospitals is directly proportionate to the number of
			 registered nurses working in the hospital.
			
				(3)
				There is a critical shortage of registered nurses in the United States.
			
				(4)
				The effect of that shortage is revealed in unsafe staffing levels in hospitals.
			
				(5)
				Patient safety is adversely affected by these unsafe staffing levels, creating a public health
			 crisis.
			
				(6)
				Registered nurses are being required to perform professional services under conditions that do not
			 support quality health care or a healthful work environment for registered
			 nurses.
			
				(7)
				As a payer for inpatient and outpatient hospital services for individuals entitled to benefits
			 under the medicare program established under title XVIII of the Social Security Act, the Federal Government has a compelling interest in promoting the safety of such individuals by
			 requiring any hospital participating in such program to establish minimum
			 safe staffing levels for registered nurses.
			
			3.
			Establishment of minimum staffing ratios by medicare participating hospitals
			
				(a)
				Requirement of medicare provider agreement
				Section 1866(a)(1) of the Social Security Act (42 U.S.C. 1395cc(a)(1)) is amended—
				
					(1)
					in subparagraph (R), by striking and after the comma at the end;
				
					(2)
					in subparagraph (S), by striking the period at the end and inserting , and; and
				
					(3)
					by inserting after subparagraph (S) the following new subparagraph:
					
						
							(T)
							in the case of a hospital, to meet the requirements of section 1889.
						.
				
				(b)
				Requirements
				Part D of title XVIII of the Social Security Act is amended by inserting after section 1888 the following new section:
				
					
						1889.
						Staffing requirements for medicare participating hospitals(a)Establishment of staffing system
							
								(1)
								In general
								Each participating hospital shall adopt and implement a staffing system that ensures a number of
			 registered nurses on each shift and in each unit of the hospital to ensure
			 appropriate staffing levels for patient care.
							
								(2)
								Staffing system requirements
								Subject to paragraph (3), a staffing system adopted and implemented under this section shall—
								
									(A)
									be based upon input from the direct care-giving registered nurse staff or their exclusive
			 representatives, as well as the chief nurse executive;
								
									(B)
									be based upon the number of patients and the level and variability of intensity of care to be
			 provided, with appropriate consideration given to admissions, discharges,
			 and transfers during each shift;
								
									(C)
									account for contextual issues affecting staffing and the delivery of care, including architecture
			 and geography of the environment and available technology;
								
									(D)
									reflect the level of preparation and experience of those providing care;
								
									(E)
									account for staffing level effectiveness or deficiencies in related health care classifications,
			 including but not limited to, certified nurse assistants, licensed
			 vocational nurses, licensed psychiatric technicians, nursing assistants,
			 aides, and orderlies;
								
									(F)
									reflect staffing levels recommended by specialty nursing organizations;
								
									(G)
									establish upwardly adjustable registered nurse-to-patient ratios based upon registered nurses'
			 assessment of patient acuity and existing conditions;
								
									(H)
									provide that a registered nurse shall not be assigned to work in a particular unit without first
			 having established the ability to provide professional care in such unit;
			 and
								
									(I)
									be based on methods that assure validity and reliability.
								
								(3)
								Limitation
								A staffing system adopted and implemented under paragraph (1) may not—
								
									(A)
									set registered-nurse levels below those required by any Federal or State law or regulation; or
								
									(B)
									utilize any minimum registered nurse-to-patient ratio established pursuant to paragraph (2)(G) as
			 an upper limit on the staffing of the hospital to which such ratio
			 applies.
								
							(b)
							Reporting, and release to public, of certain staffing information
							
								(1)
								Requirements for hospitals
								Each participating hospital shall—
								
									(A)
									post daily for each shift, in a clearly visible place, a document that specifies in a uniform
			 manner (as prescribed by the Secretary) the current number of licensed and
			 unlicensed nursing staff directly responsible for patient care in each
			 unit of the hospital, identifying specifically the number of registered
			 nurses;
								
									(B)
									upon request, make available to the public—
									
										(i)
										the nursing staff information described in subparagraph (A); and
									
										(ii)
										a detailed written description of the staffing system established by the hospital pursuant to
			 subsection (a); and
									
									(C)
									submit to the Secretary in a uniform manner (as prescribed by the Secretary) the nursing staff
			 information described in subparagraph (A) through electronic data
			 submission not less frequently than quarterly.
								
								(2)
								Secretarial responsibilities
								The Secretary shall—
								
									(A)
									make the information submitted pursuant to paragraph (1)(C) publicly available, including by
			 publication of such information on the Internet site of the Department of
			 Health and Human Services; and
								
									(B)
									provide for the auditing of such information for accuracy as a part of the process of determining
			 whether an institution is a hospital for purposes of this title.
								
							(c)
							Recordkeeping; data collection; evaluation
							
								(1)
								Recordkeeping
								Each participating hospital shall maintain for a period of at least 3 years (or, if longer, until
			 the conclusion of pending enforcement activities) such records as the
			 Secretary deems necessary to determine whether the hospital has adopted
			 and implemented a staffing system pursuant to subsection (a).
							
								(2)
								Data collection on certain outcomes
								The Secretary shall require the collection, maintenance, and submission of data by each
			 participating hospital sufficient to establish the link between the
			 staffing system established pursuant to subsection (a) and—
								
									(A)
									patient acuity from maintenance of acuity data through entries on patients' charts;
								
									(B)
									patient outcomes that are nursing sensitive, such as patient falls, adverse drug events, injuries
			 to patients, skin breakdown, pneumonia, infection rates, upper
			 gastrointestinal bleeding, shock, cardiac arrest, length of stay, and
			 patient readmissions;
								
									(C)
									operational outcomes, such as work-related injury or illness, vacancy and turnover rates, nursing
			 care hours per patient day, on-call use, overtime rates, and needle-stick
			 injuries; and
								
									(D)
									patient complaints related to staffing levels.
								
								(3)
								Evaluation
								Each participating hospital shall annually evaluate its staffing system and establish minimum
			 registered nurse staffing ratios to assure ongoing reliability and
			 validity of the system and ratios. The evaluation shall be conducted by a
			 joint management-staff committee comprised of at least 50 percent of
			 registered nurses who provide direct patient care.
							
							(d)
							Enforcement
							
								(1)
								Responsibility
								The Secretary shall enforce the requirements and prohibitions of this section in accordance with
			 the succeeding provisions of this subsection.
							
								(2)
								Procedures for receiving and investigating complaints
								The Secretary shall establish procedures under which—
								
									(A)
									any person may file a complaint that a participating hospital has violated a requirement or a
			 prohibition of this section; and
								
									(B)
									such complaints are investigated by the Secretary.
								
								(3)
								Remedies
								If the Secretary determines that a participating hospital has violated a requirement of this
			 section, the Secretary—
								
									(A)
									shall require the facility to establish a corrective action plan to prevent the recurrence of such
			 violation; and
								
									(B)
									may impose civil money penalties under paragraph (4).
								
								(4)
								Civil money penalties
								
									(A)
									In general
									In addition to any other penalties prescribed by law, the Secretary may impose a civil money
			 penalty of not more than $10,000 for each knowing violation of a
			 requirement of this section, except that the Secretary shall impose a
			 civil money penalty of more than $10,000 for each such violation in the
			 case of a participating hospital that the Secretary determines has a
			 pattern or practice of such violations (with the amount of such additional
			 penalties being determined in accordance with a schedule or methodology
			 specified in regulations).
								
									(B)
									Procedures
									The provisions of section 1128A (other than subsections (a) and (b)) shall apply to a civil money
			 penalty under this paragraph in the same manner as such provisions apply
			 to a penalty or proceeding under section 1128A.
								
									(C)
									Public notice of violations
									
										(i)
										Internet site
										The Secretary shall publish on the Internet site of the Department of Health and Human Services the
			 names of participating hospitals on which civil money penalties have been
			 imposed under this section, the violation for which the penalty was
			 imposed, and such additional information as the Secretary determines
			 appropriate.
									
										(ii)
										Change of ownership
										With respect to a participating hospital that had a change in ownership, as determined by the
			 Secretary, penalties imposed on the hospital while under previous
			 ownership shall no longer be published by the Secretary of such Internet
			 site after the 1-year period beginning on the date of change in ownership.
									
							(e)
							Whistleblower protections
							
								(1)
								Prohibition of discrimination and retaliation
								A participating hospital shall not discriminate or retaliate in any manner against any patient or
			 employee of the hospital because that patient or employee, or any other
			 person, has presented a grievance or complaint, or has initiated or
			 cooperated in any investigation or proceeding of any kind, relating to the
			 staffing system or other requirements and prohibitions of this section.
							
								(2)
								Relief for prevailing employees
								An employee of a participating hospital who has been discriminated or retaliated against in
			 employment in violation of this subsection may initiate judicial action in
			 a United States district court and shall be entitled to reinstatement,
			 reimbursement for lost wages, and work benefits caused by the unlawful
			 acts of the employing hospital. Prevailing employees are entitled to
			 reasonable attorney's fees and costs associated with pursuing the case.
							
								(3)
								Relief for prevailing patients
								A patient who has been discriminated or retaliated against in violation of this subsection may
			 initiate judicial action in a United States district court. A prevailing
			 patient shall be entitled to liquidated damages of $5,000 for a violation
			 of this statute in addition to any other damages under other applicable
			 statutes, regulations, or common law. Prevailing patients are entitled to
			 reasonable attorney's fees and costs associated with pursuing the case.
							
								(4)
								Limitation on actions
								No action may be brought under paragraph (2) or (3) more than 2 years after the discrimination or
			 retaliation with respect to which the action is brought.
							
								(5)
								Treatment of adverse employment actions
								For purposes of this subsection—
								
									(A)
									an adverse employment action shall be treated as retaliation or discrimination; and
								
									(B)
									the term adverse employment action includes—
									
										(i)
										the failure to promote an individual or provide any other employment-related benefit for which the
			 individual would otherwise be eligible;
									
										(ii)
										an adverse evaluation or decision made in relation to accreditation, certification, credentialing,
			 or licensing of the individual; and
									
										(iii)
										a personnel action that is adverse to the individual concerned.
									
							(f)
							Relationship to state laws
							Nothing in this section shall be construed as exempting or relieving any person from any liability,
			 duty, penalty, or punishment provided by any present or future law of any
			 State or political subdivision of a State, other than any such law which
			 purports to require or permit the doing of any act which would be an
			 unlawful practice under this title.
						
							(g)
							Relationship To conduct prohibited under the National Labor Relations Act or other collective
			 bargaining laws
							Nothing in this section shall be construed as permitting conduct prohibited under the National
			 Labor Relations Act or under any other Federal, State, or local collective
			 bargaining law.
						
							(h)
							Regulations
							The Secretary shall promulgate such regulations as are appropriate and necessary to implement this
			 section.
						
							(i)
							Definitions
							In this section:
							
								(1)
								Participating hospital
								The term participating hospital means a hospital that has entered into a provider agreement under section 1866.
							
								(2)
								Registered nurse
								The term registered nurse means an individual who has been granted a license to practice as a registered nurse in at least 1
			 State.
							
								(3)
								Unit
								The term unit of a hospital is an organizational department or separate geographic area of a hospital, such as a
			 burn unit, a labor and delivery room, a post-anesthesia service area, an
			 emergency department, an operating room, a pediatric unit, a stepdown or
			 intermediate care unit, a specialty care unit, a telemetry unit, a general
			 medical care unit, a subacute care unit, and a transitional inpatient care
			 unit.
							
								(4)
								Shift
								The term shift means a scheduled set of hours or duty period to be worked at a participating hospital.
							
								(5)
								Person
								The term person means 1 or more individuals, associations, corporations, unincorporated organizations, or labor
			 unions.
							.
			
				(c)
				Effective date
				The amendments made by this section shall take effect on January 1, 2006.
			
